
	
		II
		110th CONGRESS
		1st Session
		S. 1004
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 28, 2007
			Mr. Brown (for himself
			 and Mr. Dorgan) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To make ineligible for Federal contract
		  awards any expatriated corporations and any companies that do business with, or
		  own foreign subsidiaries that do business with, state sponsors of terrorism or
		  foreign terrorist organizations.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring Integrity in Contracting Act
			 of 2007.
		2.Definitions
			(a)Corporate expatriation transaction
			 defined
				(1)In generalIn this Act, the term corporate
			 expatriation transaction—
					(A)means any transaction in which—
						(i)a foreign corporation (referred to in this
			 section as the acquiring corporation) acquires, as a result of
			 such transaction, directly or indirectly substantially all of the properties
			 held directly or indirectly by a domestic corporation; and
						(ii)immediately after the transaction, more
			 than 80 percent of the stock (by vote or value) of the acquiring corporation is
			 held by former shareholders of the domestic corporation by reason of holding
			 stock in the domestic corporation; and
						(B)includes any transaction in which—
						(i)a foreign corporation acquires, as a result
			 of such transaction, directly or indirectly properties constituting a trade or
			 business of a domestic partnership; and
						(ii)immediately after the transaction, more
			 than 80 percent of the stock (by vote or value) of the acquiring corporation is
			 held by former partners of the domestic partnership or related foreign
			 partnership (determined without regard to stock of the acquiring corporation
			 which is sold in a public offering related to the transaction).
						(2)Lower stock ownership threshold for certain
			 acquiring corporationsClause
			 (ii) of paragraph (1)(A) shall be applied by substituting 50
			 percent for 80 percent with respect to any foreign
			 corporation if—
					(A)such corporation does not have substantial
			 business activities (when compared to the total business activities of the
			 expanded affiliated group) in the foreign country in which or under the law of
			 which the corporation is created or organized; and
					(B)the stock of the corporation is publicly
			 traded and the principal market for the public trading of such stock is in the
			 United States.
					(3)Rules for determining ownership and scope
			 of transactionFor purposes
			 of this subsection—
					(A)a series of related transactions shall be
			 treated as 1 transaction; and
					(B)stock held by members of the expanded
			 affiliated group which includes the acquiring corporation shall not be taken
			 into account in determining ownership.
					(b)Other definitionsIn this Act:
				(1)DomesticThe term domestic means
			 created or organized in the United States or under the law of the United States
			 or of any State.
				(2)Executive agencyThe term executive agency has
			 the meaning given the term in section 102 of title 31, United States
			 Code.
				(3)Expanded affiliated groupThe term expanded affiliated
			 group means an affiliated group as defined in section 1504(a) of the
			 Internal Revenue Code of 1986, without regard to section 1504(b) of such
			 Code.
				(4)Foreign subsidiaryThe term foreign subsidiary
			 means any foreign entity owned or controlled (directly or indirectly) by a
			 potential contractor.
				(5)State sponsor of terrorismThe term state sponsor of
			 terrorism means any government which the Secretary of State has
			 determined, for purposes of section 6(j) of the Export Administration Act of 1979 (50 U.S.C.
			 App. 2405(j)), section 620A of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2371), section 40 of the
			 Arms Export Control Act (22 U.S.C.
			 2780), or any other provision of law, to be a government that has provided
			 support for acts of international terrorism.
				(6)Foreign terrorist
			 organizationThe term
			 foreign terrorist organization means a foreign terrorist
			 organization designated under section 219 of the Immigration and Nationality Act (8 U.S.C.
			 1189).
				3.Ineligibility of expatriated corporations
			 for Federal contract awards
			(a)In GeneralNo acquiring corporation or any subsidiary
			 of such a corporation that enters into a corporate expatriation transaction
			 after the date of the enactment of this Act shall be eligible to be awarded a
			 Federal contract for the 5-year period beginning on the date that a disclosure
			 regarding such transaction is made under section 5.
			(b)Penalties for failure to
			 discloseIn the event that
			 the Administrator for Federal Procurement Policy determines that an entity is
			 ineligible for a Federal contract under subsection (a) as a result of a
			 corporate expatriation transaction that the entity fails to disclose under
			 section 5(a), the period of ineligibility—
				(1)shall begin on the date that the
			 Administrator makes such determination; and
				(2)may be extended by the Administrator for a
			 period that is longer than the period otherwise applicable under subsection (a)
			 as a penalty for such failure to disclose.
				(c)Waiver
				(1)In generalSubject to paragraph (2), the President may
			 waive this section with respect to any specific contract if the President
			 certifies to Congress that the waiver is required in the interest of national
			 security.
				(2)ReportThe President may not carry out a waiver
			 under paragraph (1) until a period of 30 days has expired after the President
			 submits to Congress a report containing the certification described in
			 paragraph (1) and setting forth the rationale for the waiver.
				4.Ineligibility for Federal contract awards
			 of companies doing business with, and companies with foreign subsidiaries doing
			 business with, State sponsors of terrorism or foreign terrorist
			 organizations
			(a)Ineligibility
				(1)In generalExcept as provided under paragraph (2), any
			 entity doing business with, or having a parent or subsidiary doing business
			 with, a state sponsor of terrorism or foreign terrorist organization after the
			 date of the enactment of this Act shall be ineligible to be awarded a Federal
			 contract for the period described in subsection (b).
				(2)Exception for entities doing business in
			 compliance with the Trade Sanctions Reform and Export Enhancement Act of
			 2000
					(A)Authority unaffectedNothing in this section shall be construed
			 to prohibit or restrict an entity from selling food, agricultural commodities,
			 medicine, or medical products to a state sponsor of terrorism or foreign
			 terrorist organization pursuant to section 906 of the Trade Sanctions Reform
			 and Export Enhancement Act of 2000 (22 U.S.C. 7205).
					(B)Eligibility for contracts
			 unaffectedNo entity selling
			 food, agricultural commodities, medicine, or medical products to a state
			 sponsor of terrorism or foreign terrorist organization in full compliance with
			 the requirements of section 906 of the Trade Sanctions Reform and Export
			 Enhancement Act of 2000 (22 U.S.C. 7205), or any parent or subsidiary of such
			 entity, shall be deemed ineligible to be awarded a Federal contract under
			 subsection (a) as a result of conducting such business.
					(b)Period of Ineligibility
				(1)DurationThe period of ineligibility referred to in
			 subsection (a)(1), as determined by the Administrator for Federal Procurement
			 Policy, in cooperation with the Secretary of State, shall be—
					(A)5 years for a first offense;
					(B)10 years for a second offense; and
					(C)15 years for any offense after a second
			 offense.
					(2)CommencementThe period of ineligibility under this
			 subsection shall begin on the date that a contractor makes a disclosure under
			 section 5 that, according to the criteria under such section, the contractor is
			 doing or has done business with, or has a subsidiary that is doing or has done
			 business with, a state sponsor of terrorism or foreign terrorist
			 organization.
				(3)Penalties for failure to
			 discloseIn the event that
			 the Administrator for Federal Procurement Policy determines that an entity is
			 ineligible for a Federal contract under subsection (a) as a result of a
			 transaction or activity that the entity fails to disclose under section 5(a),
			 the period of ineligibility—
					(A)shall begin on the date that the
			 Administrator makes such determination; and
					(B)may be extended by the Administrator for a
			 period longer than the period otherwise applicable under paragraph (1) as a
			 penalty for such failure to disclose.
					(c)Complaints
				(1)In generalAny United States citizen may file a
			 complaint with an executive agency regarding a Federal contractor that has
			 committed an offense under this section.
				(2)ReportThe head of each executive agency shall
			 submit to Congress an annual report on the complaints received by citizens
			 under this subsection, including the nature of the complaint and the manner in
			 which the agency handled the complaint.
				5.Disclosure requirements
			(a)CertificationNot later than 180 days after the date of
			 the enactment of this Act, the Federal Acquisition Regulation issued pursuant
			 to section 25 of the Office of Federal Procurement Policy Act (41 U.S.C. 421)
			 shall be revised to require that every contractor that submits a bid for a
			 government contract shall be required to submit with such bid a certification
			 describing—
				(1)whether the contractor or the contractor’s
			 parent company has entered into a corporate expatriation transaction after the
			 date of the enactment of this Act; and
				(2)whether the contractor, the contractor’s
			 domestic parent company, or any other domestic subsidiaries of the domestic
			 parent company are doing business, or own a foreign subsidiary that is doing
			 business, or has done business since the date of the enactment of this Act,
			 with a state sponsor of terrorism or a foreign terrorist organization.
				(b)Information sharingThe head of each executive agency shall
			 regularly transmit information disclosed pursuant to subsection (a) to the
			 Administrator for Federal Procurement Policy.
			(c)DatabaseThe Office of Federal Procurement Policy
			 Act (41 U.S.C. 403 et seq.) is amended by adding at the end the following new
			 section:
				
					43.Database of corporate expatriation
				transactions and transactions with state sponsors of terrorism or foreign
				terrorist organizations
						(a)DatabaseThe Administrator for Federal Procurement
				Policy shall establish and maintain a database listing each contractor that,
				after the date of the enactment of the Restoring Integrity in Contracting Act of
				2007—
							(1)has entered into a corporate expatriation
				transaction, or has a parent company that has entered into such a transaction;
				or
							(2)has done business with, or owns a foreign
				subsidiary that has done business with, a state sponsor of terrorism or a
				foreign terrorist organization, or has a domestic parent company that has done,
				or has any other domestic subsidiaries that have done, such business.
							(b)Collection of informationThe Administrator shall establish and
				maintain the database under subsection (a) using information compiled from
				certifications submitted by contractors pursuant to section 5(a) of the
				Restoring Integrity in Contracting Act of
				2007.
						(c)Corporate expatriation transaction
				defined
							(1)In generalIn this section, the term corporate
				expatriation transaction—
								(A)means any transaction in which—
									(i)a foreign corporation (referred to in this
				section as the acquiring corporation) acquires, as a result of
				such transaction, directly or indirectly substantially all of the properties
				held directly or indirectly by a domestic corporation; and
									(ii)immediately after the transaction, more
				than 80 percent of the stock (by vote or value) of the acquiring corporation is
				held by former shareholders of the domestic corporation by reason of holding
				stock in the domestic corporation; and
									(B)includes any transaction in which—
									(i)a foreign corporation acquires, as a result
				of such transaction, directly or indirectly properties constituting a trade or
				business of a domestic partnership; and
									(ii)immediately after the transaction, more
				than 80 percent of the stock (by vote or value) of the acquiring corporation is
				held by former partners of the domestic partnership or related foreign
				partnership (determined without regard to stock of the acquiring corporation
				which is sold in a public offering related to the transaction).
									(2)Lower stock ownership threshold for certain
				acquiring corporationsClause
				(ii) of paragraph (1)(A) shall be applied by substituting 50
				percent for 80 percent with respect to any foreign
				corporation if—
								(A)such corporation does not have substantial
				business activities (when compared to the total business activities of the
				expanded affiliated group) in the foreign country in which or under the law of
				which the corporation is created or organized; and
								(B)the stock of the corporation is publicly
				traded and the principal market for the public trading of such stock is in the
				United States.
								(3)Rules for determining ownership and scope
				of transactionFor purposes
				of this subsection—
								(A)a series of related transactions shall be
				treated as 1 transaction; and
								(B)stock held by members of the expanded
				affiliated group which includes the acquiring corporation shall not be taken
				into account in determining ownership.
								(d)Other definitionsIn this section:
							(1)DomesticThe term domestic means
				created or organized in the United States or under the law of the United States
				or of any State.
							(2)Expanded affiliated groupThe term expanded affiliated
				group means an affiliated group as defined in section 1504(a) of the
				Internal Revenue Code of 1986, without regard to section 1504(b) of such
				Code.
							(3)Foreign subsidiaryThe term foreign subsidiary
				means any foreign entity owned or controlled (directly or indirectly) by a
				potential contractor.
							(4)State sponsor of terrorismThe term state sponsor of
				terrorism means any government which the Secretary of State has
				determined, for purposes of section 6(j) of the Export Administration Act of 1979 (50 U.S.C.
				App. 2405(j)), section 620A of the Foreign
				Assistance Act of 1961 (22 U.S.C. 2371), section 40 of the
				Arms Export Control Act (22 U.S.C.
				2780), or any other provision of law, to be a government that has provided
				support for acts of international terrorism.
							(5)Foreign terrorist
				organizationThe term
				foreign terrorist organization means a foreign terrorist
				organization designated under section 219 of the Immigration and Nationality Act (8 U.S.C.
				1189).
							.
			
